   Case 4:20-cv-01519-MWB-EBC Document 16 Filed 01/15/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JAY POWERS,                               No. 4:20-CV-01519

           Petitioner,                         (Judge Brann)

     v.

HERMAN QUAY,

          Respondent.

                                 ORDER

                            JANUARY 15, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Petitioner’s motion (Doc. 14) to expedite is GRANTED;

    2.    The petition for writ of habeas corpus (Doc. 1) is DISMISSED as

          moot; and,

    3.    The Clerk of Court is directed to CLOSE this case.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
